     Case 3:19-cv-01691-W-AHG Document 40 Filed 12/08/20 PageID.348 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   HOWELL HSIEH,                                     Case No.: 19-CV-1691 W (AHG)
14                                    Plaintiff,
                                                       ORDER GRANTING JOINT
15   v.                                                MOTION TO DISMISS WITH
                                                       PREJUDICE [DOC. 38]
16   FCA US LLC, et al.,
17
                                   Defendants.
18
19        Pending before the Court is a joint motion to dismiss this action with prejudice.
20   Good cause appearing, the Court GRANTS the joint motion [Doc. 38] and ORDERS the
21   case DISMISSED WITH PREJUDICE.
22        IT IS SO ORDERED.
23   Dated: December 8, 2020

24
25
26
27
28

                                                   1
                                                                              19-CV-1691 W (AHG)
